Case 4:20-cv-01315 Document 31 Filed on 03/31/21 in TXSD Page 1 of 15
                                                                        United States District Court
                                                                            Southern District of Texas
                                                                               ENTERED
                                                                              March 31, 2021
                                                                            Nathan Ochsner, Clerk

                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

       PAULINE and RICK                § CIVIL ACTION NO.
       MONCIBAIZ,                      § 4:20-cv-01315
                 Plaintiffs,           §
                                       §
                                       §
              vs.                      § JUDGE CHARLES ESKRIDGE
                                       §
                                       §
       PFIZER INC, et al,              §
                  Defendants.          §

                      MEMORANDUM AND OPINION
                     GRANTING MOTION TO DISMISS
            The motion by Defendants Pfizer, Inc, Wyeth LLC, and
       Wyeth Holdings, LLC to dismiss the claims brought by Plaintiffs
       Pauline and Rick Moncibaiz is granted. Dkt 12.
                 1. Background
            This action relates to the manufacture and use of Prempro,
       a drug available by prescription to treat symptoms of menopause
       and to prevent osteoporosis in menopausal women. Dkt 12
       at 11–12. Clinical studies have shown that some women who take
       Prempro experience an increased risk of breast cancer. Dkt 6
       at ¶¶ 11–14.
            A black-box warning appears with each prescription and
       explains this risk. That warning is approved for use by the United
       States Food and Drug Administration. See Dkt 12 at 10–13.
       It states in pertinent part:
                 The estrogen-plus-progestin substudy of the
                 Women’s Health Initiative (WHI) reported
                 increased risks of myocardial infarction, stroke,
                 invasive breast cancer, pulmonary emboli, and
                 deep vein thrombosis (DVT) in post-
                 menopausal women (50 to 79 years of age)
                 during 5.6 years of treatment with conjugated
Case 4:20-cv-01315 Document 31 Filed on 03/31/21 in TXSD Page 2 of 15




                 estrogens (CE 0.625 mg) combined with
                 medroxyprogesterone acetate (MPA 2.5 mg)
                 per day relative to placebo. (See CLINICAL
                 STUDIES and WARNINGS, Cardiovas-
                 cular disorders and Malignant neo-plasms,
                 Breast cancer.)
       Dkt 5-1 at 3 (emphasis in original). Other references to the risk
       of breast cancer appear in the Warnings section. Id at 24–28. The
       approved patient-information leaflet also contains a similar
       warning. Id at 41.
            Pauline Moncibaiz took Prempro from 2008 to 2018, when
       she was diagnosed with breast cancer. She alleges that Prempro
       was the cause. She also alleges that she was unaware of several
       studies that discuss the risks associated with using Prempro,
       including the heightened risk of breast cancer. And she alleges
       that Defendants failed to inform her of safer alternative
       medicines. For example, she says, so-called bioidentical
       hormones have been shown to provide the same benefits as
       Prempro without involving the same risks. Dkt 6 at ¶¶ 11–17.
            Together with her husband, Rick Moncibaiz, she filed suit
       against Pfizer and the Wyeth entities in the 189th Judicial District
       Court of Harris County in April 2020. Dkt 1-1. Defendants
       removed based on diversity jurisdiction. Dkt 1. Plaintiffs at that
       time asserted claims for strict liability based on allegation of
       design defect, breach of the implied warranty of merchantability,
       negligence, and gross negligence. This was done with reference
       to a failure-to-warn theory. See Dkt 1-1 at 1–2, 6. Defendants
       moved to dismiss, arguing (among other things) that the claims
       were all substantively based upon a failure to warn. Dkt 5.
       Plaintiffs sought and received leave to file an amended complaint
       to respond to those arguments. Dkts 7, 13.
            Plaintiffs filed an amended complaint, reasserting claims for
       design defect, negligence, and breach of the implied warranty of
       merchantability. Dkt 6. Defendants filed the subject motion to
       dismiss. Dkt 12. They again argue that Plaintiffs’ claims are in
       substance failure-to-warn claims—even though not formally
       pleaded as such—and thus subject to dismissal under Texas
       products-liability law. See Dkt 12 at 14–19. They argue further




                                        2
Case 4:20-cv-01315 Document 31 Filed on 03/31/21 in TXSD Page 3 of 15




       that Plaintiffs fail to state a claim even if their claims aren’t subject
       to dismissal as failure-to-warn claims. See id at 9–12.
                 2. Legal standard
            Rule 8(a)(2) of the Federal Rules of Civil Procedure requires
       a plaintiff’s complaint to provide “a short and plain statement of
       the claim showing that the pleader is entitled to relief.”
       Rule 12(b)(6) allows the defendant to seek dismissal if the
       plaintiff fails “to state a claim upon which relief can be granted.”
            Read together, the Supreme Court has held that Rule 8 “does
       not require ‘detailed factual allegations,’ but it demands more
       than an unadorned, the-defendant-unlawfully-harmed-me
       accusation.” Ashcroft v Iqbal, 556 US 662, 678 (2009), quoting Bell
       Atlantic Corp v Twombly, 550 US 544, 555 (2007). To survive a
       Rule 12(b)(6) motion to dismiss, the complaint “must provide
       the plaintiff’s grounds for entitlement to relief—including factual
       allegations that when assumed to be true ‘raise a right to relief
       above the speculative level.’” Cuvillier v Taylor, 503 F3d 397, 401
       (5th Cir 2007), quoting Twombly, 550 US at 555.
            A complaint must therefore contain enough facts to state a
       claim to relief that is plausible on its face. Twombly, 550 US at 570.
       A claim has facial plausibility “when the plaintiff pleads factual
       content that allows the court to draw the reasonable inference
       that the defendant is liable for the misconduct alleged.” Iqbal,
       556 US at 678, citing Twombly, 550 US at 556. This standard on
       plausibility is “not akin to a ‘probability requirement,’ but it asks
       for more than a sheer possibility that a defendant has acted
       unlawfully.” Iqbal, 556 US at 678, quoting Twombly, 550 US at 556.
            Review on motion to dismiss under Rule 12(b)(6) is
       constrained. The reviewing court must accept all well-pleaded
       facts as true and view them in the light most favorable to the
       plaintiff. Walker, 938 F3d at 735 (citations omitted). It must also
       accept all inferences that plausibly follow from those specific
       allegations. Iqbal, 556 US at 678, citing Twombly, 550 US at 556.
                 3. Analysis
            It’s undisputed that the FDA has approved warnings with
       respect to the prescription and dispensation of Prempro. It’s also
       undisputed that these warnings came with the prescriptions for




                                          3
Case 4:20-cv-01315 Document 31 Filed on 03/31/21 in TXSD Page 4 of 15




       Prempro used by Pauline Moncibaiz. See Dkt 18 at 9 (referencing
       “the FDA-approved warnings”).
             These facts are important because, since September 2003,
       Texas law has imposed a high burden for pleading failure-to-warn
       claims where the FDA has approved such warnings. See Reform
       of Certain Procedures and Remedies in Civil Actions, 78th Texas
       Legislature, 2003 Reg Sess (Sept 1, 2003). Texas Civil Practice and
       Remedies Code § 82.007(a)(1) now provides, “In a products
       liability action alleging that an injury was caused by a failure to
       provide adequate warnings or information with regard to a
       pharmaceutical product, there is a rebuttable presumption that
       the defendant or defendants, including a health care provider,
       manufacturer, distributor, and prescriber, are not liable with
       respect to the allegations involving failure to provide adequate
       warnings or information” if the warnings on the drug given
       match those approved by the FDA.
             Texas law further provides only five ways to rebut this
       presumption. These are very specific. See Tex Civ Prac &
       Rem Code § 82.007(b)(1)–(5); see also Johnson v Novartis
       Pharmaceuticals Corp, --- F Appx ---, 2021 WL 406098, *3–4
       (5th Cir) (citations omitted). The first is where the defendant
       withheld information from the FDA or made misrepresentations
       to it before premarket approval. The second is where the product
       used by the plaintiff was purchased after an order by the FDA
       requiring the defendant to remove the product from the market.
       The third is where the product was advertised for an indication
       not approved by the FDA, and the plaintiff’s injury was caused
       by the improper advertisement. The fourth is where the product
       was prescribed for an indication not approved by the FDA, and
       the plaintiff’s injury was caused by the improper prescription.
       The fifth is where the warnings approved by the FDA were
       approved in violation of 18 USC § 201, which prohibits bribery
       of public officials and witnesses.
             Plaintiffs don’t allege any of these statutory rebuttals. The
       pertinent question is solely whether the design-defect, negligence,
       and breach-of-warranty claims brought by Plaintiffs are in
       substance failure-to-warn claims. This statutory framework being
       relatively new, it appears that neither the Texas Supreme Court




                                       4
Case 4:20-cv-01315 Document 31 Filed on 03/31/21 in TXSD Page 5 of 15




       nor the Fifth Circuit have addressed this precise issue. But district
       courts have each applied the same general framework.
       For example, see Parachim v Biogen Inc, 2019 WL 9654875, *2–3
       (WD Tex); Gonzalez v Bayer Healthcare Pharmaceuticals, 930
       F Supp 2d 808, 819–21 (SD Tex 2013); Del Valle v Qualitest
       Pharmaceuticals Inc, 2012 WL 2899406, *3 (SD Tex), affd sub nom
       Lashley v Pfizer, Inc, 750 F3d 470 (5th Cir 2014, per curiam);
       Eckhardt v Qualitest Pharmaceuticals Inc, 889 F Supp 2d 901, 907
       (SD Tex 2012), affd 751 F3d 674 (5th Cir 2014).
            The initial inquiry is whether each asserted claim falls within
       the definition of products liability action. See Tex Civ Prac & Rem
       Code § 82.001(2); see also Sanchez v Liggett & Myers, Inc, 187 F3d
       486, 489–91 (5th Cir 1999). For any claim that does, the further
       inquiry is whether the claim in substance alleges that the injury
       was caused by a failure to warn. This requires scrutiny of the
       complaint and determination whether the allegations actually
       describe a failure-to-warn claim, despite characterizations and
       labels stated by the plaintiff. See Tex Civ Prac & Rem Code
       § 82.007(a); see also Parachim, 2019 WL 9654875 at *2–3;
       Gonzalez, 930 F Supp 2d at 819–21. Any claim that in substance
       alleges injury caused by failure to warn is subject to the statutory
       presumption and thus barred by the Texas Civil Practice and
       Remedies Code.
                       a. Encompassment within products liability action
            Texas Civil Practice and Remedy Code § 82.001(2) defines
       products liability action to mean “any action against a manufacturer
       or seller for recovery of damages arising out of personal injury,
       death, or property damage allegedly caused by a defective product
       whether the action is based in strict tort liability, strict products
       liability, negligence, misrepresentation, breach of express or
       implied warranty, or any other theory or combination of
       theories.” Texas courts are clear that this definition is to be
       applied broadly. For example, see Fresh Coat, Inc v K-2, Inc,
       318 SW3d 893, 900 (Tex 2010); Iacono v Stanley Black & Decker,
       Inc, 2016 WL 2745401, *4 (Tex App—Houston [1st Dist] no pet).
            Plaintiffs allege that Pauline Moncibaiz sustained a personal
       injury from the use of a defective product and that such injury
       gives rise to claims for strict liability, negligence, and breach of




                                        5
Case 4:20-cv-01315 Document 31 Filed on 03/31/21 in TXSD Page 6 of 15




       warranty. Under Texas law, those claims are products liability actions.
       Plaintiffs don’t dispute this. See Dkt 18 at 11–12.
                      b. Characterization as failure-to-warn claims
            The original pleading of this action specifically referenced a
       failure-to-warn theory. Plaintiffs amended their claims to address
       the prior motion to dismiss in this regard. The question is
       whether the claims as amended continue in substance to be ones
       for failure to warn.
            The complaint by its nature includes failure-to-warn
       references. First, it says that Plaintiffs lacked important
       information about Prempro. That is, it lists three studies that
       purportedly highlight the risks involved in using Prempro, with
       allegation that Pauline Moncibaiz “was unaware” of them. Dkt 6
       at ¶¶ 11–15. Specifically, the complaint alleges that she “first
       became aware that the Prempro could have caused her cancer in
       late 2018.” Id at ¶ 15.
            Second, the complaint alleges that Defendants should have
       warned her that the risk of developing cancer could vary with the
       dose used but failed to do so. Id at ¶ 17.
            Third, the complaint says that the warnings approved by the
       FDA were substantively inadequate:
                 Defendants[’] warnings and information about
                 Prempro were inadequate because Defendants
                 failed to inform Plaintiff’s physician that
                 bioidentical hormones did not have a risk of
                 breast cancer and were a safer alternative to
                 conjugated      hormones        like    Prempro,
                 represented there was no difference with the
                 risk of breast cancer at different doses, and
                 failed to inform Plaintiff’s physician that there
                 was a lower risk of breast cancer at lower doses
                 of conjugated estrogens like Prempro.
       Id at ¶ 28.
            Plaintiffs incorporate these allegations into each of their legal
       claims. Id at ¶¶ 26, 35, 39. Defendants thus argue that this
       language shows that the claims formally pleaded as those for
       design defect, negligence, and breach of warranty are really just




                                         6
Case 4:20-cv-01315 Document 31 Filed on 03/31/21 in TXSD Page 7 of 15




       dressed-up failure-to-warn claims. See Dkt 12 at 16–17. In doing
       so, they address all three claims together. But the elements of
       each cause of action are distinct and warrant separate
       consideration.
                          i. Design defect
            To plead a products-liability claim for design defect under
       Texas law requires the plaintiff to allege that:
                o First, the product was defectively designed so as to
                      render it unreasonably dangerous;
                o Second, a safer alternative design existed; and
                o Third, the defect was a producing cause of the injury
                      for which the plaintiff seeks recovery.
       Goodner v Hyundai Motor Co, 650 F3d 1034, 1040 (5th Cir 2011),
       quoting Timpte Industries, Inc v Gish, 286 SW3d 306, 311
       (Tex 2009).
            Plaintiffs’ complaint structurally seeks to follow those
       elements:
                28. Defendants[’] warnings and information about
                Prempro were inadequate because Defendants failed
                to inform Plaintiff’s physician that bioidentical
                hormones did not have a risk of breast cancer
                and were a safer alternative to conjugated
                hormones like Prempro, represented there was
                no difference with the risk of breast cancer at
                different doses, and failed to inform Plaintiff’s
                physician that there was a lower risk of breast
                cancer at lower doses of conjugated estrogens
                like Prempro.
                29. The Prempro Plaintiff took was defectively
                designed because:
                      (a) it was made from horse urine and
                      contained hormones that are not natural
                      hormones in human women, and increased
                      the risk of breast cancer, rather than
                      containing only hormones found in human
                      woman such as bioidentical hormones that
                      do not increase the risk of breast cancer;



                                      7
Case 4:20-cv-01315 Document 31 Filed on 03/31/21 in TXSD Page 8 of 15




                      (b) it was in a dose that causes breast
                      cancer.
                 30. The above design defects were each a
                 producing cause of Plaintiffs injuries and
                 damages.
                 31. One or more of the following safer
                 alternative designs for the product existed that
                 would have prevented or significantly reduced
                 the risk of Plaintiff’s injury without substantially
                 impairing the product's utility, and that was
                 economically and technologically feasible at the
                 time the product left Defendant’s control by the
                 application of existing or reasonably achievable
                 scientific knowledge:
                      (a) bioidentical hormones;
                      (b) a lower dose conjugated hormone.
                 32. The above design defect or defects rendered
                 the product unreasonably dangerous as
                 designed considering the utility of the product
                 and the risks involved in its use.
                 33. The Prempro Plaintiff took was unrea-
                 sonably dangerous for the reasons more
                 particularly set forth above.
       Dkt 6 at ¶¶ 28–33 (emphasis added).
            As emphasized above, a reference to deficient warnings
       recurs in the amended complaint. The pertinent question is
       whether these allegations actually describe an injury caused by a
       failure to warn, when scrutinized against the totality of Plaintiffs’
       complaint and despite the labels and characterizations they give
       to their claims. See Tex Civ Prac & Rem Code § 82.007(a). They
       do, for two reasons.
            The first is the asserted causal connection between the use
       of Prempro and the allegation of resulting injury. Plaintiffs assert
       that Prempro is unreasonably dangerous as designed, and that
       Pauline Moncibaiz’s physician should have been informed of the
       risks involved in using Prempro and of potentially safer
       alternatives. But that latter assertion invokes the learned




                                        8
Case 4:20-cv-01315 Document 31 Filed on 03/31/21 in TXSD Page 9 of 15




       intermediary doctrine as applied under Texas law. For example, see
       Murthy v Abbott Laboratories, 847 F Supp 2d 958, 967 (SD Tex
       2012), citing Ackermann v Wyeth Pharmaceuticals, 526 F3d 203, 207
       (5th Cir 2008). As a general rule, the doctrine provides that a
       manufacturer fulfills its duty to warn where it provides adequate
       warnings to a credible intermediary. See Alm v Aluminum Co of
       America, 717 SW2d 588, 591–92 (Tex 1986) (citations omitted).
       The intermediary is then presumed to pass along the warnings to
       germane clients. See Porterfield v Ethicon, Inc, 183 F3d 464, 467–68
       (5th Cir 1999), citing Alm, 717 SW2d at 591–92. A drug
       manufacturer “remains liable for injuries sustained by the
       ultimate user” where it provides inadequate warnings to the
       physician. Murthy, 847 F Supp 2d at 968, quoting Porterfield,
       183 F3d at 467–68.
            With this doctrine in mind, any allegation by Plaintiffs that
       Defendants failed to adequately inform the prescribing physician
       of pertinent risks reduces to allegation that Defendants failed to
       adequately inform Pauline Moncibaiz of those risks. But the FDA-
       approved warnings were provided to the physician. And
       regardless, the necessary implication is that Pauline Moncibaiz
       would have opted to use an alternative to Prempro had she been
       properly warned. As such, the cause of injury is more
       appropriately linked to the allegation of alleged inadequate
       warnings—not to an allegedly underlying design defect. It
       follows, then, that the core of Plaintiffs’ complaint is based on an
       alleged failure to warn by Defendants. Other courts in this district
       have reached the same conclusion when considering similar
       pleadings. For example, see Gonzalez, 930 F Supp 2d at 819 (as to
       prescription drug Mirena); Del Valle, 2012 WL 2899406 at *3 (as
       to prescription drug Reglan); Eckhardt, 889 F Supp 2d at 907 (also
       as to Reglan).
            A second and independent reason relates to what it means
       for a product to be considered defective and unreasonably dangerous
       under Texas law. A plaintiff must show both of those things to
       plead a design-defect claim. Timpte Industries, 286 SW3d at 311.
       And in relation to these concepts, Texas law incorporates
       comment k to § 402A of the Restatement (Second) of Torts.
       See McKisson v Sales Affiliates, 416 SW2d 787 (Tex 1967) (adopting




                                        9
Case 4:20-cv-01315 Document 31 Filed on 03/31/21 in TXSD Page 10 of 15




        comment k); see also Reyes v Wyeth Laboratories, 498 F2d 1264,
        1271–74 (5th Cir 1974) (recognizing same). Texas expressly
        applies comment k in the prescription-drug context. In re DuPuy
        Orthopedics, Inc, Pinnacle Hip Implant Product Liability Litigation,
        888 F3d 753, 772 (5th Cir 2018), citing Centocor, Inc v Hamilton,
        372 SW3d 140, 165 (Tex 2012).
             Comment k provides that some products, when “properly
        prepared, and accompanied by proper directions and warning,”
        are as a matter of law neither defective nor unreasonably
        dangerous. Restatement (Second) of Torts § 402A comment k
        (ALI 1965). This recognizes that some products “are quite
        incapable of being made safe for their intended and ordinary
        use.” Ibid. But it’s deemed acceptable that their use will involve
        an “unavoidable high degree of risk” because that risk is a
        necessary condition of providing beneficial products. Ibid.
        Comment k notes that this is true in particular for many “drugs,
        vaccines, and the like, many of which for this very reason cannot
        legally be sold except to physicians, or under the prescription of
        a physician.” Ibid.
             This means that prescription drugs are neither defective nor
        unreasonably dangerous as a matter of Texas law so long as they
        are marketed according to their purpose and accompanied by
        proper instructions and warnings. The Texas Supreme Court and
        the Fifth Circuit don’t appear to have determined whether the
        presumption against liability under Texas Civil Practice and
        Remedies Code § 82.007(a) applies to the design-defect analysis
        as governed by comment k. But most courts that have considered
        the question hold that it does. For example, see McKay v Novartis
        Pharmaceutical Corp, 934 F Supp 2d 898, 909–11 (WD Tex 2013);
        Holland v Hoffman-La Roche, Inc, 2007 WL 4042757, *3 (ND Tex);
        but see Lea v Wyeth LLC, 2011 WL 13192701, *11–14 (ED Tex).
        Courts outside of the Fifth Circuit applying Texas law have also
        reached the same conclusion. For example, see Solomon v Bristol
        Myers Squibb Co, 916 F Supp 2d 556, 571–72 (DNJ 2013); In re
        Accutane Products Liability, 2013 WL 7848637, *3 (MD Fla).
             This Court agrees that the presumption against liability
        applies to the design-defect analysis under comment k, which
        recognizes that some products (like prescription drugs) simply




                                        10
Case 4:20-cv-01315 Document 31 Filed on 03/31/21 in TXSD Page 11 of 15




        can’t be produced to eliminate all risk of serious harm—at least
        in certain approved uses as to some persons. It is inconsistent to
        argue that a prescription drug such as Prempro was designed
        defectively simply because it may cause cancer or pose other
        health risks. To the contrary, such risks aren’t defects but are
        rather unavoidable byproducts of proper design and
        manufacture. And under comment k, Defendants’ only duty in
        this regard is to manufacture Prempro according to the approved
        process and to supply it with the approved directions and
        warnings.
             Plaintiffs don’t assert that the Prempro taken by Pauline
        Moncibaiz was manufactured at variance from the federally
        approved process. This means that the only other way to plead a
        design-defect claim is to argue Prempro’s warnings were
        inadequate. And to do that necessarily means Plaintiffs’ claim is
        one for an injury “caused by a failure to provide adequate
        warnings or information with regard to a pharmaceutical
        product.” Tex Civ Prac & Rem Code § 82.007(a); see also McKay,
        934 F Supp 2d at 909–11; Holland, 2007 WL 4042757 at *3.
             The claim asserted by Plaintiff for design defect is in
        substance one for failure to warn. The presumption against
        liability applies, which Plaintiffs don’t attempt to rebut. As such,
        the design-defect claim must be dismissed.
                            ii. Negligence
             A manufacturer owes a duty to its customers under Texas
        law to design a product such that its use doesn’t involve an
        unreasonable risk of harm. See Gonzales v Caterpillar Tractor Co,
        571 SW2d 867, 871–72 (Tex 1978), quoting Restatement
        (Second) of Torts § 395 (ALI 1965). With that particular duty in
        mind, the elements of a negligent-design claim are otherwise the
        same as that of a traditional negligence claim—duty, breach,
        causation, and damages. For example, see Zakaria v STL
        International, Inc, 2020 WL 4368096, *5 (SD Tex), citing Syrie v
        Knoll International, 748 F2d 304, 309 (5th Cir 1984) and Gonzales,
        571 SW2d at 871.
             Neither the Texas Supreme Court nor the Fifth Circuit
        appears to have addressed a prescription-drug case where
        negligence claims were argued in light of the new statutory



                                        11
Case 4:20-cv-01315 Document 31 Filed on 03/31/21 in TXSD Page 12 of 15




        framework to be in substance failure-to-warn claims. But
        application of fundamental tort-law principles shows that
        Plaintiffs’ negligent-design claim is based on failure to warn. This
        is because a manufacturer can’t be liable for negligent design
        where the product at issue has been shown to not be
        unreasonably dangerous under a design-defect analysis. See
        Simien v CR Bard, Inc, 2020 WL 4922331, *9 (ED Tex), citing
        Garrett v Hamilton Standard Controls, Inc, 850 F2d 253, 257 (5th Cir
        1988). True, such actions are distinct insofar as strict liability
        “looks at the product itself and determines if it is defective,”
        while negligence “looks at the acts of the manufacturer and
        determines if it exercised ordinary care in design and
        production.” Gonzales, 571 SW2d at 871; see also McClennan v
        American Eurocopter Corp, 245 F3d 403, 431 (5th Cir 2001), citing
        Syrie, 748 F2d at 307, 309. But the Fifth Circuit in Garrett
        explained at length that defeat of the design-defect claim can also
        dispose of a related negligence claim:
                  Thus, although a negligence claim requires a
                  different showing from a strict liability claim, a
                  manufacturer logically cannot be held liable for
                  failing to exercise ordinary care when producing
                  a product that is not defective because: (1) if a
                  product is not unreasonably dangerous because
                  of the way it was manufactured, it was not
                  negligent to manufacture it that way and (2)
                  even if the manufacturer was somehow
                  negligent in the design or production of the
                  product, that negligence cannot have caused the
                  plaintiff’s injury because the negligence did not
                  render the product “unreasonably dangerous.”
        850 F2d at 257 (citations omitted).
             As shown above, Texas law provides that prescription drugs
        aren’t unreasonably dangerous provided that they are properly
        prepared and include adequate directions and warnings. In re
        DuPuy Orthopedics, 888 F3d at 766, citing Restatement (Second) of
        Torts § 402A comment k. Plaintiffs don’t allege that the Prempro
        at issue here was improperly prepared. And so their only avenue
        to prove unreasonable danger is to prove inadequate warnings. It




                                        12
Case 4:20-cv-01315 Document 31 Filed on 03/31/21 in TXSD Page 13 of 15




        follows, then, that Plaintiffs’ negligence claim is really one for
        failure to warn. The presumption against liability again applies,
        which Plaintiffs don’t attempt to rebut.
             Beyond this, and as with the design-defect claim, the learned
        intermediary doctrine also pertains. The Texas Supreme Court holds
        that the doctrine applies to all claims where the “crux” of the
        asserted claim is the “alleged failure to provide an adequate
        warning.” Centocor, 372 SW3d at 169. This being so, Defendants
        have discharged any pertinent duty under a negligence theory by
        providing Prempro with adequate warnings.
             The negligence claim must be dismissed. Courts in this
        district have concluded the same when faced with similar claims
        and arguments. For example, see Murthy, 847 F Supp 2d at 977;
        Del Valle, 2012 WL 2899406 at *2.
                            iii. Breach of implied warranty
             To state a claim for breach of the implied warranty of
        merchantability, a plaintiff must plead that the defendant sold or
        leased a product to the plaintiff, the product was unmerchantable,
        the plaintiff notified the defendant of the breach, and the plaintiff
        suffered injury. For example, see Woohouse v Sanofi-Aventis US
        LLC, 2011 WL 3666595, *4 (WD Tex), quoting Polaris Industries,
        Inc v McDonald, 119 SW3d 331, 336 (Tex App—Tyler 2003, no
        pet), in turn citing Tex Bus & Commerce Code §§ 2.314,
        2.607(c)(1), 2.714, 2.715. A product is merchantable if, among other
        characteristics, it is “fit for the ordinary purposes for which such
        goods are used.” Tex Bus & Commerce Code § 2.314(b)(3).
             This claim fails for much the same reason as the negligence
        claim. In breach-of-warranty parlance, Plaintiffs must prove that
        Prempro is unmerchantable—that is, that it’s not fit for the
        ordinary purpose of treating menopause symptoms and
        preventing osteoporosis in menopausal women. As with
        negligence, this claim is linked to the design-defect claim. This is
        so because a product “cannot be unfit for ordinary use but not
        unreasonably dangerous, nor can it be unreasonably dangerous
        but fit for ordinary use; it must be both or neither.” Smith v
        Chrysler Group, LLC, 909 F3d 744, 752 (5th Cir 2018), quoting
        Hyundai Motor Co v Rodriguez, 995 SW2d 661, 665 (Tex 1999) and
        citing Otis Spunkmeyer, Inc v Blakley, 30 SW3d 678, 684 (Tex App—



                                         13
Case 4:20-cv-01315 Document 31 Filed on 03/31/21 in TXSD Page 14 of 15




        Dallas 2000, no pet). And so, Plaintiffs can’t support their breach-
        of-warranty claim if Prempro isn’t unreasonably dangerous. And
        they can’t prove that Prempro isn’t unreasonably dangerous
        without arguing that its warnings are inadequate.
             It follows that the breach-of-warranty claim is in substance a
        failure-to-warn claim. The presumption against liability again
        applies, which Plaintiffs don’t attempt to rebut. It also means that
        the learned intermediary doctrine applies. As such, the failure-to-warn
        claim must be dismissed. Other decisions confirm this result. See
        Murthy, 847 F Supp 2d at 977; Del Valle, 2012 WL 2899406 at *2.
                       c. Failure to state a claim
             Defendants also argue that even if Plaintiffs’ claims aren’t in
        substance based on a failure to warn, they still fail to state a claim
        under Rule 12(b)(6). Dkt 12 at 21–23. This argument needn’t be
        addressed in light of the above determination.
                  4. Opportunity to replead
             A district court “should freely give leave [to amend] when
        justice so requires.” FRCP 15(a)(2). The Fifth Circuit has long
        held that this evinces a bias in favor of granting leave to amend.
        See Dussouy v Gulf Coast Investment Corp, 660 F2d 594, 597(5th Cir
        1981); Carroll v Fort James Corp, 470 F3d 1171, 1175 (5th Cir 2006).
        But whether to grant leave to amend is within the sound
        discretion of the district court. Pervasive Software Inc v Lexware
        GmbH & Co KG, 688 F3d 214, 232 (5th Cir 2012), quoting
        Wimm v Jack Eckerd Corp, 3 F3d 137, 139 (5th Cir 1993). It may
        be denied “when it would cause undue delay, be the result of bad
        faith, represent the repeated failure to cure previous
        amendments, create undue prejudice, or be futile.” Morgan v
        Chapman, 969 F3d 238, 248 (5th Cir 2020), citing Smith v
        EMC Corp, 393 F3d 590, 595 (5th Cir 2004).
             Plaintiffs sought and obtained leave to replead their claims
        when faced with a prior motion to dismiss raising the same legal
        challenges to their original complaint. Even though it is now
        determined that the amended complaint fails to plead around a
        failure-to-warn claim, this is the first ruling received by Plaintiffs
        as to their remaining claims. These are complicated legal issues,
        making it quite tenuous to conclude at this juncture that further
        amendment would necessarily be futile. The free leave accorded by



                                          14
Case 4:20-cv-01315 Document 31 Filed on 03/31/21 in TXSD Page 15 of 15




        Rule 15(a)(2) suggests that Plaintiffs be allowed one further
        attempt to plead their claims, subject to the dictates of Rule 11(b).
            Plaintiffs’ claims will be dismissed without prejudice.
                 5. Conclusion
            The motion by Defendants Pfizer, Inc, Wyeth Holdings,
        LLC, and Wyeth LLC to dismiss the claims asserted by Plaintiffs
        Pauline and Rick Moncibaiz is GRANTED. Dkt 12.
            The claims are DISMISSED WITHOUT PREJUDICE.
            Plaintiffs may seek leave to amend by April 23, 2021.
            SO ORDERED.


            Signed on March 31, 2021, at Houston, Texas.




                                      Hon. Charles Eskridge
                                      United States District Judge




                                         15
